Appeal from a judgment of the Supreme Court, New York County (Herbert J. Adlerberg, J.), rendered March 14, 1991 convicting defendant, upon his plea of guilty, of criminal sale of a controlled substance in the second degree, and sentencing him to a term of imprisonment of 5 years to life, held in abeyance pending the mailing and filing by counsel of an appropriate letter pursuant to People v Saunders (52 AD2d 833). The letter must set forth that defendant has been informed that counsel would file a Saunders brief, and advise defendant of his right to request leave to file a pro se supplemental brief. Concur—Wallach, J. P., Kupferman, Asch and Rubin, JJ.